The offense is driving an automobile on a public highway while intoxicated; the punishment, a fine of fifty dollars.
The conviction is for a felony. No sentence appears in the record. Under the circumstances, this court is without jurisdiction.
We find in the transcript a copy of the verdict of the jury. The judgment of conviction recites that appellant waived a jury and that her cause was heard by the court. The judgment should have been based on the verdict of the jury.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 341